internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ ----------------------- -------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number ------- ------------ refer reply to cc psi plr-140130-14 date date ----------------------------------------- x ------------ p1 p2 --------------------- ------------------------------------------------- state d1 d2 m n --------------- ---------------- -------------------------- --- ------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p2 requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code code the information submitted states that on d1 x acquired a m interest in p1 a state limited_liability_company classified as a partnership for federal tax purposes p1 owns a n interest in p2 a state limited_liability_company classified as a partnership for federal tax purposes p1 made an election under sec_754 with its partnership return for the taxable_year ended d2 however p2 inadvertently failed to file an election under sec_754 for its taxable_year ended d2 sec_754 provides in part that if a partnership files an election in accordance with the regulations prescribed by the secretary the basis of the partnership property is adjusted in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the plr-140130-14 partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years the optional_adjustment_to_basis under sec_754 will be available to both an upper- tier partnership utp and a lower-tier partnership ltp when there is a sale_or_exchange of a partnership_interest or the death of a partner in utp and both utp and ltp have made an election under sec_754 to adjust the basis of partnership property on a sale_or_exchange of a partnership_interest or on the death of a partner revrul_87_115 1987_2_cb_163 sec_1_754-1 of the income_tax regulations provides in part that an election under sec_754 to adjust the basis of partnership property under b with respect to a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the return for the taxable_year sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result p2 is granted an extension of time of days from the date of this letter to make an election under sec_754 effective for its taxable_year ended d2 and thereafter the election should be made in a written_statement filed with the appropriate service_center for association with p2’s return for its taxable_year ended d2 a copy of this letter should be attached to the election except as specifically set forth above we express or imply no opinion concerning plr-140130-14 the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office that not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely associate chief_counsel passthroughs and special industries by ________________________________ mary beth carchia senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
